FILED
                            NOT FOR PUBLICATION                                JAN 23 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SERGIO RENE DE JESUS-SANCHEZ,                    No. 13-71955
AKA Sergio De Jesus Sanchez, AKA
Sergio Sanchez,                                  Agency No. A201-034-208

              Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 16, 2015**
                              San Francisco California

Before: NOONAN and CLIFTON, Circuit Judges, and ADELMAN, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Lynn S. Adelman, District Judge for the U.S. District
Court for the Eastern District of Wisconsin, sitting by designation.
      Sergio Rene De Jesus-Sanchez petitions for review of the Board of

Immigration Appeals’ decision denying withholding of removal and protection

under the Convention Against Torture. We dismiss in part and deny in part.

      We lack jurisdiction to review an order of removal against an alien

removable for having committed an aggravated felony, except over constitutional

or legal claims or when denial of relief is on the merits of the claim. U.S.C. §

1252(a)(2)(C), (D); Perez-Palafox v. Holder, 744 F.3d 1138, 1144 (9th Cir. 2014).

To the extent De Jesus-Sanchez disputes the weight given to each piece of

evidence about the loaded gun and the non-violent nature of his crime, we dismiss

his challenge to the BIA’s conclusion that he committed a particularly serious

crime and was ineligible for withholding of removal. To the extent De Jesus-

Sanchez raises legal challenges to the BIA’s conclusion, his claims lack merit. The

BIA relied on reliable evidence and considered relevant factors.

      We have jurisdiction to review the BIA’s denial of deferral of removal under

the Convention Against Torture because it was a decision on the merits. See

Lemus-Galvan v. Mukasey, 518 F.3d 1081, 1083 (9th Cir. 2008). Substantial

evidence supported the BIA’s denial. Although De Jesus-Sanchez presented

evidence that he is at risk of being attacked upon return to Mexico, this evidence

did not compel a finding that he more likely than not would be tortured. Further,


                                          2
the evidence did not suggest De Jesus-Sanchez would be tortured “by or at the

instigation of or with the consent or acquiescence of a public official.” See

Kalmathas v. INS, 251 F.3d 1279, 1282-83 (9th Cir. 2001).

      Petition DISMISSED in part; DENIED in part.




                                          3